Order filed August 22, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00573-CV
                                    ____________

     GILJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellants

                                        V.

                      THE CITY OF HOUSTON, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-33288A

                                    ORDER

      The notice of appeal in this case was filed June 11, 2013. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant Gilbert Cruz has
established indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the
court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before September 6, 2013. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM